Citation Nr: 1031166	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  07-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant was a member of the United States Naval Reserve 
from January 1957 to February 1959; he served on active duty from 
June 1957 to September 1957, and from June 1958 to February 1959.  
He then enlisted in the United States Marine Corps (USMC) and had 
active service as an enlisted member from February 1959 to March 
1967, followed by active service as an officer from March 1967 to 
July 1979.  He served in Vietnam from March 1968 to March 1969, 
and was awarded the Combat Action Ribbon (CAR) and the Bronze 
Star with 'V' device (denoting valor) for his service as an 
artillery officer there.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO) which, 
in pertinent part, denied the appellant's claims of entitlement 
to service connection for PTSD and tinnitus.

In December 2009, the appellant submitted additional evidence 
concerning his PTSD claim, consisting of Vet Center and VA 
Medical Center treatment records dated in 2009; the records 
documented a current diagnosis of PTSD, as well as continuing 
treatment for PTSD.  The appellant also submitted a written 
waiver of initial review of that evidence by the RO, and 
therefore referral to the RO of the evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304.

The Board notes that the appellant initially requested a Board 
hearing at the RO in his January 2007 VA Form 9; he subsequently 
indicated, in a February 2007 written statement, that he wanted a 
videoconference hearing.  That videoconference hearing was 
scheduled for December 10, 2009.  However, prior to the hearing, 
in a written statement submitted in December 2009, the appellant 
withdrew his request for a Board hearing.  As no outstanding 
hearing request exists, the case is now ready for appellate 
review.

The Board recognizes that the RO up to the present has developed 
and adjudicated the claim with regard to the issue as it was 
framed by the Veteran, i.e., a claim seeking service connection 
for PTSD.  However, the evidentiary record also indicates a 
diagnosis of major depressive disorder.  While this appeal was 
pending, the U.S. Court of Appeals for Veterans Claims (Court) 
held that the scope of a mental health disability claim includes 
any mental disability which may reasonably be encompassed by the 
claimant's description of the claim, the reported symptoms, and 
any other pertinent information of record.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam).  In compliance with the 
Court's holding, the Board has recharacterized the issue as 
reflected on the first page of the present decision.

The appeal as to service connection for a psychiatric disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further action 
is required.


FINDINGS OF FACT

The evidentiary record raises a reasonable doubt as to whether 
the appellant has tinnitus which had its onset during his service 
in the USMC.


CONCLUSIONS OF LAW

Giving the benefit of the doubt to the Veteran, tinnitus was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Given the dispositions herein, the Board finds that any defect in 
the notice or assistance provided to the Veteran in relation to 
either claim constituted harmless error.

II.  Tinnitus Claim

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran underwent a VA audiology examination in October 2005; 
he reported that he had been experiencing tinnitus in his left 
ear.  He also reported that the tinnitus occurred in his right 
ear.  The examiner noted that the appellant had had noise 
exposure in service from artillery and aircraft.  The examiner 
noted that the appellant had reported ringing in his ears on 
several occasions in service, and review of the appellant's 
service treatment records (STRs) confirms this.  The examiner 
stated that the appellant reported that he currently experienced 
the same ringing in his ears now as he did while in service.  The 
examiner opined that the etiology of the appellant's tinnitus is 
unknown.  The examiner also stated that the appellant's tinnitus, 
reportedly occurring on a weekly basis, is considered normal 
hearing - i.e., the normal tinnitus that most people have; no 
further explication of this statement was given.

The Veteran has stated that he had first noticed ringing in ears 
in service, and he has further stated that the bilateral ear 
tinnitus has continued to the present time.  A veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Ringing in the ears is the sort of condition that is 
observable by a lay person.  See also Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

The evidence unfavorable to the claim for service connection in 
this case consists of the VA audiologist's opinion, which lacks 
the sufficient underlying explanation recorded on the October 
2005 examination report.  Viewing the evidence in the light most 
favorable to the Veteran, the positive evidence of record 
consists of the fact that he currently suffers from tinnitus and 
STRs reflect that he reported experiencing tinnitus in the mid-
1970s while he was on active duty.  There is no evidence of 
record to contradict the Veteran's statements regarding the onset 
date of his tinnitus or the continuity of his tinnitus.  We 
acknowledge the examiner's comment to the effect that the 
Veteran' tinnitus is of unknown etiology and is considered 
"normal," but we respectfully note that he complained of 
tinnitus in service, after serving in the artillery, and 
competently reports that it still occurs at least once a week.  
38 C.F.R. § 4.87, Diagnostic Code, specifies that a compensable 
rating is payable for recurrent tinnitus.

The Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  In other words, the record presents a reasonable doubt 
that the Veteran's tinnitus had its onset during his active 
service and has continued to the ppresent.  The Board will 
resolve that doubt in the Veteran's favor and grant service 
connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court of 
Appeals for Veterans Claims interpreted the version of 38 C.F.R. 
§ 3.304(f) then in effect, and held that the elements required to 
establish service connection for PTSD are (1) a current, clear 
medical diagnosis of PTSD, which is presumed to include both the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

For the purposes of establishing service connection, a stressor 
is a traumatic event (1) to which the veteran was exposed during 
active service and in which the veteran "experienced, witnessed, 
or was confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others"; and (2) which produced in the 
veteran a response involving intense fear, helplessness, or 
horror.  Cohen, at 141 (citing the DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a "combat 
zone," that may constitute a valid stressor for the purpose of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993)); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

To determine what evidence is needed to verify the claimed in-
service stressor, it must be determined whether the veteran 
engaged in combat with the enemy.  If the claimed stressor is 
related to the veteran having engaged in combat with the enemy, 
it must be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions of 
the combat in which he participated.  See 38 U.S.C.A. § 1154(b).  
If the veteran did not serve in combat, alleged service stressors 
must be corroborated by service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

In an opinion dated in 1999, the VA General Counsel outlined 
considerations for determinations of whether a veteran engaged in 
combat with the enemy for purposes of 38 U.S.C.A. § 1154(b).  
VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According to the opinion, 
the ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  Reasonable evidence to 
support a determination that a veteran engaged in combat may 
include the veteran's own statements, but, in most instances 
where he has not been awarded a combat-related decoration, will 
include a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that such 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of record.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that a veteran's unit records constitute independent 
descriptions of rocket attacks that were experienced by that 
veteran's unit when he was stationed in Vietnam, which, when 
viewed in the light most favorable to the veteran, objectively 
corroborated his claim of having experienced rocket attacks.  The 
Court reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit that 
was present while such attacks occurred suggested that he was in 
fact exposed to the attacks. 

The evidence of record shows that the appellant served in the 
USMC in Vietnam from March 1968 to March 1969, including service 
as a Forward Artillery Observer.  His service personnel records 
reflect that he was awarded the CAR and that he was awarded the 
Bronze Star with 'V' device for his actions in directing return 
artillery fire while under attack from the enemy.  The appellant 
has also provided written statements to the effect that his camp 
in Vietnam had come under mortar and rocket fire on at least two 
occasions while he was there, and that casualties had been 
incurred due to such attacks.

The Veteran underwent a VA psychiatric examination in October 
2005, at which he had an Axis I diagnosis of depressive disorder, 
(NOS) (not otherwise specified).  The examiner opined that the 
Veteran did not meet the stressor criteria for a DSM diagnosis of 
PTSD.  However, the examiner also noted that there were no 
medical or other records available for review in conjunction with 
the examination.  Because the VA psychiatric opinion of record 
was based on incomplete medical records, it is of limited 
probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of a veteran's claims folder).

Review of the appellant's STRs reveals that he reported 
experiencing frequent nervousness, morning tiredness, and 
irritability in November 1973, April 1975, and September 1976.  
He also complained of recent memory problems.  He has continued 
to complain of tiredness and irritability.

Post-service, the appellant has been treated at private and VA 
medical facilities for symptoms associated with PTSD.  He has 
been diagnosed with that disorder since 2005, and his treatment 
records show complaints associated with experiences while serving 
in Vietnam.  In July 2005, a Vet Center counselor rendered a 
diagnosis of combat-related PTSD and noted, in May 2006, that the 
appellant experiences nightmares that are set in Vietnam, noting 
also a diagnosis of major depression.  Private psychiatric 
records include a September 2005 diagnosis of PTSD, along with a 
diagnosis of major depressive disorder.  A VA psychiatrist 
rendered an Axis I diagnosis of PTSD in September 2009, and 
listed the appellant's PTSD symptoms as including anxiety, anger, 
avoidance, isolation, difficulty with crowds, depressed mood, and 
fatigue.  The appellant has described as stressful events coming 
under enemy fire at his base.  His participation in combat has 
been documented for the period during which he was in Vietnam, in 
that he was awarded combat citations.

The Board finds that the appellant did engage in combat with the 
enemy and that the provisions of 38 U.S.C.A. § 1154(b) do apply.  
The Board therefore finds that the appellant was exposed to 
stressors during his period of service in the Republic of 
Vietnam.  

The Veteran's representative, in a December 2009 memorandum, 
asserted that the Veteran should be afforded an up-to-date VA 
medical examination for his PTSD claim, as the last such 
examination was in 2005.  As explained above, the Board must 
consider whether any current psychiatric disability, whether PTSD 
or otherwise, is related to the Veteran's active military 
service.  Although we regret the additional delay, we believe the 
conflicting diagnoses, and the recent decision by the Court in 
Clemons, warrant re-examination.  

In view of the foregoing, the case is REMANDED for the following 
action:

1.  Schedule the Veteran for an examination by a 
VA psychiatrist knowledgeable in assessing PTSD 
to determine whether the Veteran has PTSD as 
defined by the criteria in DSM-IV, based upon his 
claimed in-service stressor(s).  Any and all 
studies deemed necessary, including psychological 
examination/testing, should be completed.  The 
claims file, including a copy of this Remand, 
must be made available to the examiner for review 
in conjunction with the examination, and the 
examination report should reflect that such 
review was accomplished.  

a.  The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that the 
Veteran's claimed in-service stressor, 
which may be accepted as true in light of 
his combat awards, are sufficient to have 
caused the current psychiatric symptoms.  
The examiner is also requested to determine 
whether it is at least as likely as not 
that the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied by 
both the in-service stressor(s) and the 
current symptomatology, consistent with the 
American Psychiatric Association manual, 
DSM-IV.

b.  If the Veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor(s) supporting the diagnosis, and 
the current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.  

c.  If the Veteran is found to have a 
psychiatric disorder other than PTSD, to 
include major depressive disorder, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50/50 degree of 
probability), or unlikely (i.e., less than 
a 50/50 probability) that any currently 
diagnosed psychiatric disorder is causally 
related to the Veteran's active military 
service.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

2.  When the development requested has been 
completed, the case should again be reviewed by 
the RO on the basis of the additional evidence, 
and readjudicated in light of the holding in 
Clemons v. Shinseki, supra.  If any benefit 
sought is not granted, the Veteran and his 
representative should be furnished a Supplemental 
Statement of the Case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


